 

 

Caca 6:271.cv.00N129- ADA Document 1-14 EFEiled 02/09/21 Pane 1 of5
GCase042-G¥-001ss-ADA—_DOCUMEARE 1-14 HG O4AfO st ét_F age. Oreo = x
x +
< a a hitps://www.synopsys.com/dw/dwtb.php?a=mctl_vs_pctl Ww :

= synopsys’

Home ¥ DesignWare IP ¥ Technical Bulletin Article Archives Article

DesignWare Technical Bulletin Article

WELCOME TO THE DESIGNWARE TECHNICAL BULLETIN
This quarterly n CU Re RY cme Meese el Ma oe
from product 2

 

DDR2/3 SDRAM Controller Options: Protocol or Memory Controller

Access to a large array of cheap, fast, high bandwidth memory is a fundamental requirement of most applications
today. Dynamic random access memory (DRAM) has been serving that function for decades, successfully adapting to
the market needs over many DRAM generations. DDR2 Synchronous DRAM (SDRAM) has recently succeeded DDR
as the highest volume SDRAM, providing higher performance than DDR at a lower cost-per-bit. In the future, DDR3
SDRAM will surpass DDR? as the highest volume, lowest cost-per-bit SDRAM.

One way that SDRAM has continued to keep down per-unit costs has been to keep much of the complexity of
accessing and maintaining the SDRAM memory array off the SDRAM die. Instead of placing extra logic on every
SDRAM chip, which would drive up the cost of SORAM, the complex control tasks are made the responsibility of the
SDRAM controller. The extra cost, and extra design complexity, is absorbed by a single instance of the SDRAM
controller, rather than increasing the logic and cost of every SDRAM chip. Since the industry-driving application for
SDRAM is computer systems, and every computer can easily use dozens of SDRAM chips, there is a definitely a
computer system cost savings when this design complexity is pushed to the controller. Even though many of today’s
SDRAM applications are embedded systems that do not require dozens of SDRAM chips, the controller complexity
remains a reality for these alternative applications, as well.

This paper will help you define what functionality is required for your next design's SDRAM controller. It will outline the
differences between a full-featured, high bandwidth SDRAM “memory controller’ and a lean, efficient SDRAM
“protocol controller", as well as define the benefits of using one or the other in your next design.

DDRn Interface Solution

The complete DesignWare DDRn IP solution includes a scalable digital memory controller, an integrated hard macro
PHY, and verification IP, as shown here:

Verification Environment

-AMBA 2/AMBA 3 AXI

i ir

Memory Controller
Digital Core

 

 

 

 

 

Rn | 4 — DD
Ms_| le cal
The functional IP for the DDR» solution is made up of a digital controller and a mixed-signal PHY. The controller is
responsible for all aspects of processing on-chip application memory access requests, including translation of the
requests to the DDRn protocol. The PHY is responsible for providing a reliable, high-speed physical interface with the
DDRn SDRAM.
The focus of this paper is on the two DesignWare IP components available for the SDRAM controller: the Memary

SEARCH TOOLS

@ | Search for IP...

Analog IP Selector

Memory & Logic IP S._.

   

Non-Volatile Memory I...

More IP Resources

News

Videos

Articles

Customer Successes
White Papers
Webinars

Blogs

DesignWare Technical
Bulletin

IP Reuse Tools
IP OEM Partner Program
myDesignWare Subscriptions

Technical Bulletin Archives

 
 

Controller mcr FAse. 6:24;CvV001 39 ADA. .aacument 1514, wih led, 92/09 /21 Page 2 of S

DesignWare DDR» SDRAM PHYs. For more information about the complete DDRo IP solutions available, see
DesignWare DDR Solutions.

Protocol Complexity, Bandwidth, Latency, and Frequency

The DDR» (DDR, DDR2 or DDR3) SDRAM protocol defines the signal timing requirements for reliable SDRAM usage.
The SDRAM controller must continuously monitor the multiple complex timing relationships defined by the DDRn
protocol and only issue memory commands and control which comply with the protocol. Any violation of the DDRna
protocol can result in memory data corruption. Successful compliance with the DDR» protocol is a minimum
requirement for any SDRAM controller.

Although DDR» protocol compliance can be challenging, the real challenge of an SDRAM controller is continuously
monitoring and complying with the details of the complex protocol while simultaneously achieving high bandwidth and
low latency, at an ever-increasing clock frequency. For example, with DDR3 SDRAM each data bit can operate at up
to 1600Mbps, using a clock frequency of up to 800MHz. Successfully balancing these multiple design requirements is
necessary to create a high performance, reliable, reusable SDRAM controller.

Memory Controller and Protocol Controller Defined

For most applications, a flexible, multi-purpose memory controller can be used. The configurable, full-featured
DesignWare DDRn SDRAM Memory Controller (MCTL) provides features to support most system requirements. On
top of the basic requirement of DDRn protocol compliance, MCTL supports such features as multiple application ports,
configurable command and data buffers, programmable arbitration, and memory access reordering to maximize
memory bandwidth. Together the MCTL and DesignWare DDRn SDRAM PHY provide a complete memory controller
and interface solution, from application masters (such as a CPU or DMA controller) all the way to the chip's SDRAM
VO, allowing designers to concentrate their efforts on other portions of their chip design.

For applications with custom interfaces, special arbitration requirements, or other unique memory access demands
not met by a multi-purpose memory controller, the typical solution is to design an application-specific memary
controller to interface to the DDRn protocol. The primary value added by application-specific memory controllers is on
the application side or scheduling of memory requests, not in the creation of the DDR» protocol commands. Since the
DDRn protocol rigidly defines maximum performance for a given series of memory accesses, the DDRn interface can
be designed independent of the application-specific portion of the controller with no performance degradation. Using
an off-the-shelf protocol controller, like the DesignWare DDRn SDRAM Protocol Controller (PCTL), design engineers
responsible for an application-specific memory controller can focus their effort on creating the unique, application-
specific front end portion of the controller, such as the custom interfaces and/or specialized scheduler. Once the
memory access order is defined by the application-specific front-end, the PCTL provides a simple, easy-to-use native
interface (NIF) for memory requests. Design engineers spend their time on the highly differentiating application-
specific front end, leaving the off-the-shelf PCTL and DesignWare DDRn SDRAM PHY to handle the well-defined, but
complex DDR» protocol and interface.

This table provides a summary of the primary features of the PCTL and MCTL:

 

 

 

 

 

 

 

 

 

Controller Function PCTL MCTL
Number of ports to ASIC logic 1 Up to 32
Configurable data width conversion (application to/from DDRn) x x
SDRAM Initialization Xx x
Integrated DesignWare PHY calibration and data training x x
Integrated DesignWare PHY and SDRAM low power control x x
Optimizes SDRAM precharge/activate command timing x x
SDRAM refresh control x x
Arbitration x
Quality-of-Service (QoS) control x
Scheduling (memory request re-ordering for higher bandwidth) x

 

 

 

 

 

Memory Controller (MCTL): Multi-Purpose Memory Access and Scheduling

Most applications require high peak memory bandwidth to satisfy the needs of high bandwidth masters. Many
applications support memory requests from multiple unrelated masters, as well. For a wide array of system
requirements such as these, the DesignWare MCTL is very well-suited. By providing a wide set of features in an off-
the-shelf, configurable component, the MCTL satisfies the performance and system configuration needs of most
applications.

For systems with multiple masters and/or multiple sub-systems that require access to memory, the MCTL provides up
to 32 independent host ports. You may select between multiple arbitration schemes that include both per-command
and per-port priorities. Up to eight priority levels are supported providing flexible quality-of-service control across

 
 

commands and Case.6:21-¢ 2001.39-ADA., Pocu ment ad autled 02/09/21 Page 3 of S

acknowledge flow control is used to handle requests from each port. Configurable-depth queues are provided for
prioritized commands, scheduled commands and data. The queues provide the ability for the MCTL to prioritize,
pipeline, and reorder multiple simultaneous memory requests.

Once a memory request has been accepted and prioritized by the MCTL, the physical memory address is internally
mapped to the unique bank/row/column addressing required by SDRAM. The MCTL supports automated or fixed
address mapping. Software-configurable options provide flexible address mapping, allowing conversion from the
physical address to a bank/row/column format, row/bank/column format, or application-specific fixed format.

The MCTL's advanced DDRn command scheduling and reordering techniques improve DDRn data bus utilization by
reducing the overhead of bank activation and/or bank precharge. The MCTL bank management and command
scheduler keep track of which bank rows (pages) are open so that MCTL can automatically issue bank activate and
bank precharge commands. This allows the system masters to issue simple read and write commands without having
to worry about scheduling bank activate and bank precharge commands. The MCTL scheduler detects and exploits
opportunities to insert bank activate and precharge commands within read/write commands to different banks,
reducing the overhead of bank activation and/or precharge. This completes the final translation step from a system
master's read or write command presented at the MCTL host port to the required DDR» protocol-compliant commands
which are then issued to the SDRAM through the PHY.

Reliable, high-speed DDR» accesses require more than just compliance with the DDRn protocol, but a properly
configured and tuned PHY/SDRAM interface. The MCTL includes all the logic required to initialize the DesignWare
DDRn SDRAM PHY at power-up and automatically execute data training to ensure reliable data transfers between
PHY and SDRAM.

Fram multiple ports. and priority control, through address mapping, command scheduling, and DDRn protocol
command execution, the feature set available with the DesignWare MCTL will satisfy the memory controller needs of
even high performance applications and widely-varying system configurations. The multi-purpose MCTL should be the
default option for most applications requiring a DDRa memory controller.

pT aM ele
DDRn Memory Controller (MCTL)

a FF ts~—
Command
Execution

Tt meee (og

SDRAM

Arbitration Mapping
& 4
te [Teter Advanced

Scheduling I a
Control

————————.

Up to 32 host ports

 

Protocol Controller (PCTL): Efficient Memory Access Translation

For applications that have unique demands that are not met by an off-the-shelf memory controller and instead require
application-specific memory control, the DesignWare PCTL is an ideal fit. The low-latency, low-gate count, high
bandwidth PCTL handles the details of the DDR» protocol, but does not carry the overhead of the extensive feature
set of a standard memory controller. Using the PCTL, a custom-designed, application-specific front end can be
isolated from the details of the DDRn protocol. The application-specific front end is able to access memory via simple,
synchronous on-chip bus read/write requests to the PCTL. The logic designer is able to focus on the specialized
design features necessary to meet the requirements not satisfied by an off-the-shelf memory controller.

The PCTL application bus interface supports a lowest-atency ‘native interface” (NIF). NIF commands use a request-
acknowledge two-way flow control. To simplify command processing, the NIF accepts addresses already separated
into rank/bank/row/column components. The NIF is burst-based and supports NIF transactions with up to 64 data
transfers per NIF read/write command. To maximize data transfer efficiency, NIF data is transferred without flow
control, streaming write data from the NIF and read data to the NIF.

The PCTL translates NIF memory access requests into highest bandwidth, lowest latency DDRn protocol-compliant
commands. NIF bursts are automatically decomposed into the necessary DDRn precharge, activate, read and write
commands which are optimally scheduled on the DDRn interface. DDRn precharge and activate commands are bank
interleaved to eliminate the bandwidth-reducing overhead of bank activation and precharge whenever possible. The
DDRnr column commands (reads/writes) strictly follow the order in which the NIF memory access requests were
received by the PCTL, providing predictable memory access performance.

Application-specific schedulers can benefit from multiple features of the PCTL. For example, both open and close
page (row) policies are supported under software control. The PCTL even provides the capability for a NIF transaction
to explicitly keep a page open in close page mode. This feature is useful when the custom scheduler generally
benefits fram using close page mode, but when back-to-back page accesses are detected by the scheduler it can
inform the PCTL to keep a bank's page open and take advantage of the page hit.

To enable application-specific scheduler optimization for maximum DDRn data bus bandwidth, PCTL provides
continuous feedback on bank “busy” status. Bank busy status allows application-specific schedulers to make informed

 
choices when she ASE. O42 UnGy300139-ADA abocument. 1514, drled,.02/09/21 Page 4of5

new DDRn commands.

Similar to the DesignWare MCTL, the PCTL includes all the logic required to initialize the DesignWare DDRn SDRAM
PHY at power-up and automatically execute data training to ensure reliable data transfers between PHY and SDRAM.
The PCTL provides proven, reliable PHY initialization, training and control.

The PCTL offers an easy upgrade path for future designs, since the application-specific front end's NIF interface can
remain the same from one SDRAM generation to the next, such as DDR2 ta DDR3. This significantly decreases the
uncertainty and risk of upgrading to future SDRAM generations.

For systems with specialized interfaces or custom scheduling algorithms necessary to meet memory performance
requirements, the DesignWare PCTL combined with DesignWare PHYs can significantly decrease DDRo interface
design time and increase design reliability.

pret fd Mele)
DDRn Protocol Controller (PCTL)

Command
Execution

NIF-to-DDRn
Protocol
Mieclaeheto) a)
&
Command EN,
Scheduling

SDRAM

Fo)

Native Interface (NIF)

Control

 

Which is Better for My Design?

The process of servicing memory requests from on-chip masters, such as a CPU, video processor or DMA controller,
varies widely depending on your application and system requirements. In general, the more flexible your system
requirements, the more likely a multi-purpose memory controller, will meet your design needs. Memory controller IP,
like the DesignWare MCTL, is designed to handle a wide variety of system configurations and performance
requirements. The MCTL’s multi-port design and flexible prioritization algorithms allow it to be used in most system
configurations. The MCTL'’s bandwidth-maximizing scheduling algorithms allow it to be used in even very high
performance applications.

Applications with unique memory access demands may benefit from custom scheduling and arbitration. Similarly,
applications with specialized memory requestors often require custom application interfaces. Unique, application-
specific features such as these are less likely to be satisfied by standard memory controller IP, however they can
definitely benefit from a protocol controller, like the DesignWare PCTL. The PCTL eliminates the need for designers to
implement all the complex protocol requirements of DDRn SDRAM, allowing the application to interface to a simple,
efficient NIF interface instead. Since the PCTL focuses on just handling the protocol translation and compliance, it
easily integrates with application-specific scheduling algorithms or custom interfaces that are sometimes necessary to
meet unique system requirements.

No matter which controller meets your design needs, the DesignWare MCTL or DesignWare PCTL both seamlessly
connect to the DesignWare DDRn SDRAM PHYs. Both the MCTL and PCTL contain the data calibration and data
training logic required to properly configure the PHY at system power-up and to ensure reliable data transfers between
PHY and SDRAM. Using DesignWare IP for your DDRn SDRAM interface will enable you to spend your engineering
time on the other higher value-added features of your system and reliably get your design to market faster.

SYNOPSYS"

 

PRODUCTS RESOURCES CORPORATE LEGAL

Software Integrity Solutions About Us Privacy

Semiconductor IP Services Careers Trademarks & Brands
Verification Support Corporate Social Responsibility Software Integrity Agreements
Design Community Investor Relations

Silicon Engineering

Manage Subscriptions

Cantact Us

FOLLOW

 
Case 6:21-cv-00139-ADA Document 1-14 Filed 02/09/21 ini

2021 Synopsys, Inc. All Rights Reserved

 
